Opinion No. WW-1454
Harris County Courthouae       Re:   Whether the county court
Houston, Texas                       under Article 5547-38, Ver-
                                     non’s Civil Statutes, can
                                     commit an Individual, found
                                     to be mentally ill, to a men-
                                     tal hospital for a period not
                                     to exceed any specific number
Dear Mr. Resweber:                   of days less than 90 days.
          You have requested an opinion regarding the authority
of the County Court, to commit a person for a period of any
specific number of days less than 90 days, consistent with the
provisions of Article 5547-38, Vernon’s Civil Statutes.
          The applicable portion of Article 5547-38, Vernon’s
Civil Statutes, states in part:
               .the court shall order that the mentally
     ill erson be committed as a patient for observation
     and or treatment in a mental hospital for a
        7”’   l

     not exceeding ninety (90) days.” (Enph-a
          In construing statutes the courts of this State have
held consistent with Article 10 [I),.Vernon’s Civil Statutes, that
the natural and commonly understood meaning will be given to words
used In a statute unless It Is plain or clear from the statute as
a whole that such construction would defeat the manifest intention
of the Legislature.
          The phrase “not exceeding ninety (90) days” has an
ordinary and common meaning denoting a maximum that cannot be
exceeded but which necessarily authorizes any lesser period of
time. Consistent with this generally understood meaning,   the
words “not exceeding” have been characterized &%I#words of limi-
tation, and, standing alone are ordinarily construed a8 such.
City of Klngsvllle v. Meredith, 103 F.2d 279 ( C.C.A. 5th, 1939).
          In Brockelhurst v. State, 195 Ark. 67, 111 S.W.2d 527
(1937), the appellant questioned the trial courts’ authority to
commit him for a period not to exceed 15 days where the statute
Mr. Joe Resweber, page 2 (W-1454)


authorized commitment "for such time as the court shall direct,
not exceeding one month." At page 528, the Arkansas Supreme
Court upheld the trial courtls 15 day commitment on the ground
that the w~ords "not exceeding" were words of limitation and
merely set a time beyond which the trial court could not go.
It Is presumed that every word, sentence or provision was in-
tended-for some useful purpose and has some force and effect.
Lyles v. Ohelm, 138 Tex. 133, 142 S.W.2d 959,,aff. 159 S.W.2d
102, (Clv.APP., 1940).
          Therefore, unless such a construction would conflict
with other provisions of the Mental Health Code, it appears that
the plain meaning of Article 5547-38, Vernon's Civil Statutes,
would authorize commitment for any period from 1 to 90 days.
          An examination of the other provisions of the Mental
Health Code reveals two other Sections affecting the length of
commitment. Both of these Sections take effect subsequent to
the commitment and prior to the date of release set out in the
court order. One of these, Article 5547-78 (a) authorizes the
head of the hospital to file an application for temporary hos-
pitalization or Indefinite commitment where It has been determined
that further hospitalization Is necessary. Conversely, Article
5547-80 (a) authorizes the head of the hospital to discharge a
patient at any time no longer requiring hospitalization.
          It Is submitted that these sections do not conflict
with the County Court's original authority to commit the patient
but rather are additional provisions merely intended to provide
a simple and effective manner to more accurately fulfill the
needs of the individual patient. The discretion vested in the
head of the hospital would remain in full force and effect under
the construction of the Court's authority as given above, and
therefore It appears that these provisions present no real con-
flict with such natural meaning construction.
          It Is also persuasive that the authority for this
statute, Article I and XV, Constitution of Texas, provides for
commitment "for a period of time not to exceed ninety (90) days."
Giving effect to the plain provisions, without adding to, de-
tracting from or changing the law, clearly Indicates that any
period of time not exceeding 90 days was authorized by the Cons-
titution and declared again by statutory enactment.
                     SUMMARY
          The County Court is authorized to commit a person
     to a mental hospital for temporary hospitalization for
.   -




        Mr. Joe Resweber, page 3 (WW-14%)


             any period of time not exceeding 90 days.
                                   Sincerely,
                                   WILL WILSON
                                   Attorney General of Texas



                                   Assistant

        PP:mkh
        APPROVED:
        OPINION COMMITTEE
        W. V..Geppert, Chairman
        Grady Chandler
        Ben Harrison
        Scranton Jones
        REVIEWED FOR THE ATTORNEY GENERAL
        BY: Leonard Passmore